     Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COLTRT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA

      v.                                            CR. NO. 2:18-CR-116-MHT-WC-1

G. FORD GILBERT

                                     PLEA AGREEMENT

                             I. BACKGROUND INFORMATION

A.   Attorneys

Defense Attorneys:                   Richard S. Jaffe,
                                     Michael Patrick Hanle,
                                     Michael W. Whisonant, Jr., and
                                     Brett H. Knight

Assistant United States Attorneys:    Jonathan S. Ross,
                                     Joshua J. Wendell, and
                                     Stephanie C. Billingslea

B.   Counts and Statutes Charged

Count 1:       18 U.S.C. § 371 — Conspiracy

Counts 2-5:    18 U.S.C. § 666(a)(2) — Bribery concerning a program receiving federal funds

Counts 6-7:    18 U.S.C. § 1952(a)(3) — Violation of the Travel Act

C.   Count Pleading Pursuant to Plea Agreement

Count 1:       18 U.S.C. § 371

D.     Statutory Penalties

Count 1:       18 U.S.C. § 371

       A term ofimprisonment ofnot more than 5 years, a fine ofnot more than $250,000 or twice
the value of the property involved in the transaction, whichever is greater, or both the fine and
imprisonment; a term of supervised release of not more than 3 years; an assessment fee of $100;
and an order of restitution.
     Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 2 of 15




E.     Elements of the Offense

Count 1:               18 U.S.C. § 371:
       First:          Two or more persons in some way agreed to try to accomplish a shared and
                       unlawful plan;
       Second:         The defendant knew the unlawful purpose ofthe plan and willfully joined
                       in it;
       Third:          During the conspiracy, one of the conspirators knowingly engaged in at
                       least one overt act as described in the indictment;
       Fourth:         The overt act was committed at or about the time alleged and with the
                       purpose of carrying out or accomplishing some object of the conspiracy.

Object Offense:        18 U.S.C. § 666(a)(2):
       First:          The defendant gave something of value to a person;
       Second:         The defendant did so with the intent to corruptly influence or reward an
                       agent of an organization or of a state, local, or Indian tribal government;
       Third:          The defendant gave the thing of value in connection with any business,
                       transaction, or series of transactions of such organization, government, or
                       agency involving anything of value of $5,000 or more; and
       Fourth:         The organization, government, or agency at issue receives, in any one-year
                       period, benefits in excess of $10,000 under a federal program involving a
                       grant, contract, subsidy, loan, guarantee, insurance, or other form offederal
                       assistance.

                                      II. INTRODUCTION

       Jonathan S. Ross, Joshua J. Wendell, and Stephanie C. Billingslea, Assistant United States

Attorneys, and Richard S. Jaffe, Michael Patrick Hanle, Michael W. Whisonant, Jr., and Brett H.

Knight, attorneys for the defendant, G. Ford Gilbert, pursuant to Rule 11(c)(1)(A) and Rule

11(c)(1)(C) of the Federal Rules of Criminal Procedure, with the authorization of the defendant,

submit this plea agreement. The terms are as follows.

                         III. THE GOVERNMENT'S PROVISIONS

       1.       Pursuant to Rule 11(c)(1)(C),the government agrees to recommend that a 12-month

sentence is the appropriate disposition of the case. The government agrees to further recommend

that such 12-month sentence consist of6 months' imprisonment and 6 months of home detention.


                                                 2
     Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 3 of 15




       2.      The government acknowledges that the defendant assisted authorities in the

investigation and prosecution of the defendant's own misconduct by timely notifying the

government of the defendant's intention to enter a guilty plea, thereby permitting the government

to avoid preparing for trial and allowing the government and the Court to allocate resources

efficiently. Provided the defendant otherwise qualifies, and that the defendant does not, before the

date of the sentencing hearing, either personally or through the actions of the defense attorney on

behalf of the defendant, take any action inconsistent the acceptance of responsibility, the

government will move at or before the sentencing hearing for a further reduction of one level. See

U.S.S.G. § 3E1.1(b). Determination of whether the defendant met the defendant's obligations to

qualify for a reduction pursuant to § 3E1.1(b) is at the sole discretion ofthe government. Further,

the government reserves the right to oppose the defendant's receiving a two-level reduction

pursuant to § 3E1.1(a) should the government receive information indicating that, between the

date of the plea hearing and the date of the sentencing hearing, the defendant, either personally or

through the actions of the defense attorney on behalf of the defendant, has acted inconsistent with

the acceptance of responsibility.

       3.      Pursuant to Rule 11(c)(1)(C), the government agrees to recommend that, for the

purposes ofcalculating the defendant's advisory Guidelines range:(1)the defendant's base offense

level is 12, see U.S.S.G. § 2C1.1(a)(2); (2)the offense did not involve more than one bribe or

extortion, see U.S.S.G. § 2C1.1(b)(1); (3)the value of the payment and the value of the thing

obtained by the public official was $2,000, see U.S.S.G. § 2C1.1(b)(2); (4)the benefit to be

received in return for the payment was speculative such that its value cannot be reasonably

determined, see id.; see also U.S.S.G. § 2B1.1(b)(1);(5) the government did not incur a loss as a


                                                 3
     Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 4 of 15




result of the offense, see U.S.S.G. § 2C1.1(b)(2); (6)the offense involved an elected public

official, see U.S.S.G. § 2C1.1(b)(3);(7)the defendant's adjusted offense level is 18;(8)other than

the adjustment discussed in paragraph 2 and provided for in § 3E1.1, the defendant is not subject

to any other Chapter 3 adjustments; (9)the defendant's total offense level is 15; (10)the

defendant's criminal history category is I; and (10)the defendant's advisory Guidelines range is

18 to 24 months' imprisonment, see U.S.S.G. Ch. 5, Pt. A (sent'g table).

       4.      Pursuant to Rule 11(c)(1)(A), the government agrees that it will, at the sentencing

hearing, move to dismiss Counts 2 through 7. The government further agrees that it will not

bring any additional charges against the defendant for the conduct described in the Superseding

Indictment. The government further agrees that it will dismiss the forfeiture allegation.

       5.      The government agrees to recommend that the defendant not be ordered to pay

restitution to any victim, as no victim suffered a financial loss as a result of the defendant's

conduct.

                            IV. THE DEFENDANT'S PROVISIONS

       6.      The defendant agrees to plead guilty to Count 1 and to make factual admissions of

guilt in open court. The defendant further agrees to waive any right the defendant may have to

subsequently withdraw the guilty plea pursuant to Rule 11(d). The defendant also promises to

refrain from taking any action inconsistent with the defendant's acceptance of responsibility for

the offense to which the defendant is pleading guilty.

       7.      The defendant agrees to waive and hereby waives any right to request a downward

variant sentence consisting of less time of imprisonment and home detention than the downward

variant sentence to be requested by the government, as described in paragraph 1. That is, the


                                                  4
     Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 5 of 15




defendant waives his right to request a sentence that consists of anything less than 6 months'

imprisonment and 6 months' home detention.

       8.      The defendant understands that the defendant will be permitted to withdraw the

guilty plea in the event that the Court does not accept any or all of the recommendations made

pursuant to Rule 11(c)(1)(C). The defendant also understands that the defendant will be allowed

to withdraw the guilty plea in the event that the Court does not accept any or all of the provisions

set forth pursuant to Rule 11(c)(1)(A).

       9.      The defendant agrees not to commit any other federal, state, or local offense while

awaiting sentencing, regardless of whether that offense is charged or chargeable. The defendant

agrees to provide truthful information to Probation and to the Court in all presentence and

sentencing proceedings.

       10.     The defendant agrees to pay all fines and restitution imposed by the Court to the

Clerk ofthe Court. The defendant acknowledges that the full fine and restitution amounts shall be

considered due and payable immediately. Ifthe defendant cannot pay the full amount immediately

and is placed in custody or under the supervision of Probation at any time, the defendant agrees

that the United States Bureau ofPrisons and Probation will have the authority to establish payment

schedules to ensure payment ofthe fine and restitution. The defendant further agrees to cooperate

fully in efforts to collect any financial obligation imposed by the Court by set-off from federal

payments, execution on non-exempt property, and any other means the government deems

appropriate. The defendant also agrees that the defendant may be contacted by government

officials regarding the collection of any financial obligation imposed by the Court without

notifying the defendant's attomey and outside the presence of the defendant's attomey.


                                                 5
     Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 6 of 15




        11.    To facilitate the collection of financial obligations imposed in this case, the

defendant agrees to disclose fully all assets in which the defendant has any interest or over which

the defendant exercises control, directly or indirectly, including those held by a spouse, nominee,

or third party. Further, the defendant will, if requested by the government, promptly submit a

completed financial statement to the Office of the United States Attorney for the Middle District

of Alabama in a form the government provides and as the government directs. The defendant

promises that such financial statement and disclosures will be complete, accurate, and truthful.

The defendant expressly authorizes the government to obtain a report on the defendant's credit in

order to evaluate the defendant's ability to satisfy any financial obligation imposed by the Court.

       12.     The defendant certifies that the defendant has made no transfer of assets in

contemplation ofthis prosecution for the purpose of evading or defeating financial obligations that

are created by this agreement or that may be imposed upon the defendant by the Court. In addition,

the defendant promises that the defendant will make no such transfers in the future.

       13.     The defendant agrees to pay the $100 assessment fee on the date of sentencing.

       14.     The defendant agrees to waive and hereby waives all rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case, including, but not

limited to, any records that may be sought under the Freedom of Information Act, see 5 U.S.C.

§ 552, or the Privacy Act of 1974, see 5 U.S.C. § 552a.

                                         V. FACTUAL BASIS

       15.     The defendant admits the allegations charged in the Superseding Indictment and

understands that the nature of the charges to which the plea is offered involves proof as to Count


                                                6
     Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 7 of 15




1. Specifically, the defendant admits the following to be true and correct:

               a.      At all relevant times, Trina Health, LLC (Trina Health) was a Nevada

limited liability corporation. Previously, Trina Health was registered as a California corporation.

Trina Health was headquartered in McClellan Park, California. Trina Health operated, through

license agreements, outpatient diabetes treatment clinics. Each clinic employed one or more health

care providers to oversee the diabetes treatment being provided at those clinics.

               b.     At all relevant times, Defendant Gilbert was the president of Trina Health.

               c.     At all relevant times, health care providers affiliated with Trina Health or a

Trina Health licensee provided "Artificial Pancreas Treatment." This treatment was a diabetes

treatment.

               d.     At all relevant times, Alabama was a state.

               e.     The government of the state of Alabama received federal assistance in

excess of$10,000 during the one-year period beginning January 1, 2015 and ending December 31,

2015. The government of the state of Alabama again received federal assistance in excess of

$10,000 during the one-year period beginning January 1, 2016 and ending December 31, 2016.

               f.     At all relevant times, Micky Ray Hammon was a member of the Alabama

House of Representatives. Hammon represented House District 4, which consisted of portions of

Limestone County and Morgan County, Alabama. From in or about 2010 until in or about 2017,

Hammon was a member ofthe majority party and was the Majority Leader of the Alabama House

of Representatives.   Hammon was also a member of the Commerce and Small Business

Committee. As a member of the Alabama Legislature, Hammon was an agent of the state of

Alabama.


                                                7
     Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 8 of 15




               g•      In or about 2014 and 2015, a Texas-based company opened two Trina

Health-affiliated clinics in Alabama. One of those clinics was located in Foley, Alabama. The

other was located in Fairhope, Alabama. Soon after the clinics opened, the health care providers

employed by the clinics began to submit claims to health insurance programs and companies,

including Blue Cross Blue Shield of Alabama (BCBS-AL) for reimbursement for the Artificial

Pancreas Treatment.

               h.     In or about May of2015,BCBS-AL determined that it had erroneously paid

the claims submitted by the health care providers employed by the Foley and Fairhope Trina

Health-affiliated clinics. Accordingly, around that time, BCBS-AL sent letters to those health care

providers requesting repayment of the erroneously paid monies. Soon thereafter, Gilbert became

aware of BCBS-AL's recoupment effort.

               i.     From in or about August of 2015 through in or about January of 2016,

Gilbert and others attempted to persuade BCBS-AL officials to abandon their recoupment effort

and, going forward, cover the Artificial Pancreas Treatment. Those efforts were not successful.

              j.       When Gilbert was unable to persuade BCBS-AL to change its position

regarding coverage of the Artificial Pancreas Treatment, Gilbert decided to attempt to persuade

the Alabama Legislature to enact a statute that would have the effect of mandating the BCBS-AL

and other health insurance companies operating in Alabama cover the Artificial Pancreas

Treatments provided on an outpatient basis at Trina Health-affiliated clinics.

              i•      From in or about February of 2016 through in or about April of 2016, in

Montgomery County, Alabama and elsewhere, Gilbert knowingly and intentionally conspired,

combined, and agreed with Hammon to commit an offense against the United States, that is,


                                                8
     Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 9 of 15




bribery concerning a program receiving federal funds, in violation of 18 U.S.C. § 666(a)(2).

               k.     Specifically, Gilbert and Hammon agreed that Gilbert would corruptly give

to Hammon things of value with the intent to influence or reward Hammon in connection with a

business, transaction, or series of transactions of such organization, government, or agency

involving something of value of$5,000 or more.

               1.     The business at issue was the possibility that BCBS-AL would be required

to cover the Artificial Pancreas Treatment.     Because BCBS-AL provided health insurance

coverage on the state's behalf to state employees, BCBS-AL's coverage decisions had an effect

on the state budget. Had BCBS-AL been required to cover the Artificial Pancreas Treatment, the

costs to the Alabama government would have exceeded $5,000.

              1.      In or about March of 2016, Gilbert drafted a bill to be introduced in the

Alabama House of Representatives.       The draft legislation, if it were enacted, would have

effectively required BCBS-AL to cover the Artificial Pancreas Treatment.

               m.     On or about March 15, 2016, a member of the Alabama House of

Representatives introduced Gilbert's draft bill. The draft bill was numbered House Bill (H.B.)

415. The Speaker of the Alabama House of Representatives assigned the bill to the Commerce

and Small Business Committee. Soon thereafter, the chairman of the Commerce and Small

Business Committee scheduled a public hearing on H.B. 415 for April 13, 2016.

              n.      On or about April 7,2016, Gilbert, through and account controlled by Trina

Health, corruptly wired and caused to be wired $2,000 into Representative Hammon's personal

bank account. Gilbert did so to influence Hammon and to cause Hammon to influence other

legislators in connection with the upcoming public hearing.


                                               9
    Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 10 of 15




               o.      On or about April 13, 2016, the Commerce and Small Business Committee

of the Alabama House of Representatives convened a public hearing on H.B. 415. Before that

hearing, Representative Hammon influenced other legislators to appear at the hearing and to speak

in support of H.B. 415. Representative Hammon did so based on the receipt of the payment from

Gilbert.

    VI. THE DEFENDANT'S WAIVER OF APPEAL AND COLLATERAL ATTACK

        16.    Understanding that 18 U.S.C. § 3742 provides for appeal by a defendant of the

sentence under certain circumstances, the defendant expressly waives any and all rights conferred

by 18 U.S.C. § 3742 to appeal the conviction or sentence. The defendant further expressly waives

the right to attack the conviction or sentence in any post-conviction proceeding, including

proceedings pursuant to 28 U.S.C. § 2255. Exempt from this waiver is the right to appeal or

collaterally attack the conviction or sentence on the grounds of ineffective assistance of counsel or

prosecutorial misconduct.

        17.    In return for the above waiver by the defendant, the government does not waive its

right to appeal any matter related to this case, as set forth at 18 U.S.C. § 3742(b). However, if the

government decides to exercise its right to appeal,the defendant is released from the appeal waiver

and may pursue any appeal pursuant to 18 U.S.C. § 3742(a).

                            VII. BREACH OF THE PLEA AGREEMENT

       18.     The parties agree that the issue of whether either party has breached this agreement

at any time is one that will be resolved by the Court by a preponderance ofthe evidence, except as

set forth in paragraph 20. The parties agree that, should either party obtain information causing

the party to develop a good faith belief that the other party has breached this agreement, then the


                                                 10
    Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 11 of 15




party will promptly file a written motion—or make an oral motion if doing so would be more

expedient—asking that the Court declare the other party to be in breach of the plea agreement.

        19.     The parties agree that, a breach of the plea agreement by the defendant would

include, but not be limited to: (1)failing to fulfill each of the defendant's obligations under this

plea agreement;(2) committing new criminal conduct; or (3) seeking to withdraw the guilty plea

or otherwise engaging in conduct inconsistent with an acceptance of responsibility. Should the

Court find the defendant to have breached this agreement:(1)the government will be free from its

obligations under this agreement;(2)the defendant will not be permitted to withdraw the guilty

plea; (3)the defendant's obligations and waivers under this agreement will remain in full force

and effect;(4)the defendant will be subject to prosecution for other crimes; and(5)the government

will be free to use against the defendant, directly and indirectly, in any criminal or civil proceeding,

all statements by the defendant and any information or materials provided by the defendant,

including statements made during the plea hearing and all statements made by the defendant

pursuant to proffer letters.

       20.     The parties agree that, in the event that the defendant breaches this agreement by

committing new criminal conduct, the government will be required to only establish probable

cause to believe that the defendant committed a new criminal offense for the Court to find the

defendant in breach of the plea agreement.

       21.     The parties agree that, should the Court find the government in breach of this plea

agreement, the defendant may cancel this agreement and thus be released from the appellate and

collateral attack waivers. The parties further agree that a breach of the plea agreement by the

government will not automatically entitle the defendant to withdraw the guilty plea and, if the


                                                  11
    Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 12 of 15




defendant should seek to withdraw the guilty plea on the basis of such a breach, then the defendant

will be required to file a motion pursuant to Rule 11(d).

                  ITHI. THE DEFENDANT'S ACKNOWLEDGEMENTS

       22.     The defendant understands that the Court is neither a party to nor bound by this

agreement. The defendant understands and acknowledges that, although the parties are permitted

to make recommendations and present arguments to the Court, the Court will determine the

advisory Guidelines range and the sentence. The defendant acknowledges that the defendant and

the defendant's attorney have discussed the advisory Guidelines and the statutory sentencing

factors set forth at 18 U.S.C. § 3553(a) and the defendant understands how those provisions may

apply in this case. The defendant further understands that the defendant will have no right to

withdraw a guilty plea on the basis that the Court calculates an advisory Guidelines range that

differs from the range projected by the defense attorney or the government.

       23.     The defendant acknowledges that the defendant authorized and consented to the

negotiations between the government and the attorney for the defendant that led to this agreement.

       24.     The defendant understands that: (1)in pleading guilty, the defendant may be

required to make statements under oath; and (2) the government has a right to use against the

defendant, in a prosecution for perjury or for making a false statement, any statement that the

defendant makes. However, as the defendant understands, the government may not use as

evidence against the defendant in any future proceeding involving the charges alleged in the

Superseding Indictment or related offenses, the defendant's guilty plea if the Court permits the

defendant to withdraw that guilty plea.

       25.    The defendant understands that if the defendant pleads guilty pursuant to this


                                                12
     Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 13 of 15




agreement and the Court accepts that guilty plea, the defendant will waive certain rights, namely:

(1) the right to plead not guilty or to persist in a plea of not guilty; (2) the right to a jury trial;

(3)the right to be represented by counsel     and if necessary to have the Court appoint counsel

at trial and at every other stage of the proceeding; and (4)the right at trial to confront and cross-

examine adverse witnesses, to be protected from compelled self-incrimination, to testify and

present evidence, and to compel the attendance of witnesses.

        26.     The defendant understands:(1)the nature of each charge to which the defendant is

pleading guilty; (2)the maximum and minimum penalties associated with each charge to which

the defendant is pleading guilty, including imprisonment, fine, and a term of supervised release;

(3) any applicable mandatory minimum penalty associated with a charge to which the defendant

is pleading guilty; and (4)the Court's obligation to impose a special assessment.

        27.     The defendant confirms that the entirety of any agreement between the defendant

and the government is as set forth in this agreement and any addendum to this agreement and that

the government has not made any promises to the defendant other than those contained in this

agreement and any addendum to this agreement. This agreement consists of 15 pages and 32

paragraphs and an addendum.

        28.    The defendant confirms that counsel has competently and effectively represented

the defendant throughout the proceedings leading to the entry of a guilty plea. The defendant is

satisfied with such representation.

        29.    The defendant enters this plea agreement and pleads guilty freely and voluntarily.

That is, the defendant acts without being influenced by any threats, force, intimidation, or coercion

of any kind.


                                                  13
    Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 14 of 15




       30.     The defendant understands that this agreement binds only the Office of the United

States Attorney for the Middle District of Alabama and that the agreement does not bind any other

component of the United States Department of Justice, nor does it bind any state or local

prosecuting authority.

                         IX. THE ATTORNEYS' ACKNOWLEDGEMENTS

       31.     The attomeys for the government and for the defendant acknowledge that this plea

agreement contains the entirety of any agreement between the parties and that the parties reached

this plea agreement in accordance with the procedure set forth at Rule 11.

       32.     The attorney for the defendant confirms that the attorney for the defendant advised

the defendant of: (1)the nature of the charges to which the defendant is pleading guilty;(2)the

penalties associated with those charges;(3) the rights that the defendant is waiving by pleading

guilty; and (4)the possibility that statements made by the defendant under oath during a plea

hearing may be used against the defendant in a subsequent prosecution for perjury or for making

a false statement.

       This   4144_   day of341,2019.

                                             Respectfully submitted,

                                             LOUIS V. FRANKLIN, SR.
                                             UNITED STATES ATTORNEY



 erne H. Speirs
Crimina    ief



Jon. an S. Ross
As istant United States Attorney

                                               14
   Case 2:18-cr-00116-MHT-WC Document 207 Filed 01/04/19 Page 15 of 15




                            •
               _
G. Ford Gilbert
Defendant



  chard S. Jaffe
 torney for the Defendant




                                    15
